STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

J.    MICHAEL          COP      AND     TERESA                                                NO.     2021       CW       1283
COP


VERSUS


DEPARTMENT             OF    TRANSPORTATION                                                  JANUARY           21,     2022
AND     DEVELOPMENT               OF    THE    STATE
OF    LOUISIANA




In    Re:             Department              of    Transportation                  and       Development              of    the
                      State        of    Louisiana,                 applying           for    supervisory              writs,

                      19th        Judicial          District           Court,           Parish        of       East        Baton
                      Rouge,       No.       705697.




BEFORE:               GUIDRY,          HOLDRIDGE,             AND    CHUTZ,       JJ.


            WRIT       GRANTED.               On    review,             we   find      the    words       of    the    act       of
sale
            containing             the       compromise             agreement           are    clear       and       explicit

and     lead      to      no     absurd       consequences.                     Extrinsic        evidence            was    thus
inadmissible                 to       explain           or     to        contradict           the     terms          of     that
instrument.                  See       Ortega       v.        State,         Department         of    Transportation
and     Development,                  96- 1322, (            La.    2/ 25/ 97),         689    So. 2d          1358,       1363.
Based        on       the      language            of    the        act      of   sale,       we     find       plaintiffs

fully        settled            all     claims          against          defendant           including          their       loss
of    rental           income           claim.           See        Barker        v.     Dept.       of     Transp.          And
Dev.,        2008- 1084 (              La.     App.           1st        Cir.     12/ 23/ 08),         4       So. 3d       869.
Accordingly,                the       August       27,        2021       judgment        of   the     district             court

denying  the                peremptory                  exception            of     res       judicata           filed           by
defendant,                Department of                 Transportation                 and    Development              of    the
State        of       Louisiana,              is        reversed.                 The                           is
                                                                                          exception
                                                                                                               hereby
granted,          thereby
                  dismissing                                  all       claims      filed      by     plaintiffs, J.
Michael Cop and Teresa Cop.

                                                                   JMG
                                                                   GH
                                                                   WRC




COURT       OF APPEAL,             FIRST       CIRCUIT




        DEPU      Y   C     ERK OF COURT
               FOR        THE     COURT